                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA,

                            Plaintiff,

                 v.
                                               Case No. 3:17-cr-00095-SLG
MATTHEW WILLIAM SCHWIER,

                            Defendant.


          ORDER RE S-1 MOTION TO SUPPRESS EVIDENCE: COUNTS 3&4 OF
                 THE FOURTH SUPERSEDING INDICTMENT

         Before the Court at Docket 317 is Defendant Matthew William Schwier’s S-1

Motion to Suppress Evidence: Counts 3 & 4 of the Fourth Superseding Indictment.

The government’s Response in Opposition is at Docket 325. The defense’s Reply

is at Docket 329. The defense did not request an evidentiary hearing on the

motion.

                                         BACKGROUND

         On April 28, 2017, a magistrate judge issued a search warrant for the

defendant’s home.1 The search warrant application was supported by an affidavit

of FBI Special Agent Daryl Allison.2 In the affidavit, Agent Allison states that twice

on October 20, 2016, “an FBI agent working in an undercover capacity connected

to a P2P [peer to peer] file sharing program” operating from an IP address later


1   Docket 325-1 at 1.
2   Docket 325-1 at 2–74.
associated with the defendant’s computer.3 On each occasion, the undercover

agent      attempted      to    download       data     “uniquely      identified     by . . . info

hash[es] . . . known to consist of photos and/or video containing child

pornography.” 4 The undercover agent was not successful in downloading the

data.5 The affidavit provides a narrative description of the content of several of

the files that the agent was unable to download from the IP address, noting for

each that “[n]o part of this video was received” by the FBI. 6                   The narrative

descriptions are derived from archived law enforcement copies of the files.7

         Agent Allison states in the affidavit that an undercover agent connected to a

second IP address, also later associated with the defendant’s computer, several

times in November 2016.8 From November 20 to November 21, an undercover


3Docket 325-1 at 27–34, ¶¶ 21–23. The affidavit describes peer-to-peer file-sharing in detail.
Docket 325-1 at 27–28, ¶¶ 18–20. The affidavit also describes the process by which the IP
address was identified as relating to the defendant. Docket 325-1 at 41–43, ¶¶ 31–36.
4 Docket 325-1 at 29–34, ¶¶ 22–23. The affidavit defines a “hash value” as “a mathematical
algorithm generated against data to produce a numeric value that is representative of that data,”
and Agent Allison states that he is “unaware of any instance in which two files have been
naturally assigned the same SHA-1 hash value.” Docket 325-1 at 11, ¶ 10.b.v.
5   Docket 325-1 at 29–34, ¶¶ 22–23.
6   Docket 325-1 at 30–34, ¶¶ 22–23.
7 Docket 325-1 at 39–41, ¶¶ 27–29. According to the affidavit, “[t]hese [archived] files are
verified to be identical to the files described by the torrent by hashing algorithms.” Docket 325-
1 at 40, ¶ 20.
8   Docket 325-1 at 34–39, ¶¶ 24–26.


Case No. 3:17-cr-00095-SLG, United States v. Schwier
Order re S-1 Motion to Suppress
Page 2 of 13
agent made two unsuccessful attempts to download data identified by info hashes

“known to consist of photos and/or videos containing child pornography.”9 The

affidavit provides a narrative description of several of these files, noting again that

“[n]o part of this video was received” by the FBI.10 The affidavit states that from

November 22 to November 24, an undercover agent made a third, successful

attempt to download data from the second IP address.11 The undercover agent

downloaded two complete files, reviewed them, “and determined that one of the

files contained child pornography.”12 Agent Allison’s affidavit provides a narrative

description of this file, and notes that “[t]his image is being made available to the

magistrate judge to review at the time the warrant is sworn.”13

          Although Agent Allison’s affidavit does not name the forensic software used

by the FBI agent to connect to the IP addresses associated with the defendant—

later identified as Torrential Downpour—it describes the program as follows:

“This P2P program identifies other computers on the network that are sharing

image and video files of child pornography. The program identifies these files by


9    Docket 325-1 at 34–37, ¶¶ 25–26.
10   Docket 325-1 at 34–38, ¶¶ 25–26.
11   Docket 325-1 at 38–39, ¶ 26.
12   Docket 325-1 at 38, ¶ 26.
13   Docket 325-1 at 38–39, ¶ 26.


Case No. 3:17-cr-00095-SLG, United States v. Schwier
Order re S-1 Motion to Suppress
Page 3 of 13
comparing hash values of previously identified images and videos of child

pornography with the hash values being shared on the network.”14 Agent Allison

also identifies in the affidavit several limitations of the Torrential Downpour

software and provides several explanations for why the program may have been

unable to download the majority of the data it sought from the two subject IP

addresses.15

         The magistrate judge issued the search warrant,16 which the FBI executed

on May 1, 2017.17 The government subsequently charged the defendant with

multiple counts of possession, distribution, and receipt of child pornography. The

Fourth Superseding Indictment, filed on December 19, 2019, contains four

counts.18 Counts 1 and 2 respectively charge possession and distribution of child

pornography and stem from the government’s use of Torrential Downpour to

identify files on the defendant’s computer.19 Counts 3 and 4 respectively charge

possession and receipt of child pornography and stem from physical evidence


14   Docket 325-1 at 29, ¶ 21.
15   Docket 325-1 at 39–41, ¶¶ 27–30.
16   Docket 325-1 at 1.
17   Docket 317 at 6; Docket 325 at 4.
18   Docket 279.
19   Docket 279 at 2.


Case No. 3:17-cr-00095-SLG, United States v. Schwier
Order re S-1 Motion to Suppress
Page 4 of 13
seized from defendant’s premises on May 1, 2017, pursuant to the search

warrant.20

         On November 8, 2019, the Court granted the defense’s motion to compel

production of Torrential Downpour, finding that defense testing of the software was

material to the defense of Counts 1 and 2 of the indictment then in place.21 The

government ultimately decided to dismiss Counts 1 and 2 rather than produce

Torrential Downpour to the defense for testing; the Court granted the government’s

motion to dismiss those counts on February 3, 2020. 22 The defense filed the

instant motion to suppress on February 12, 2020.23

                                        DISCUSSION

         The defense contends that “the search warrant was issued without probable

cause” and that “the search violated the defendant’s rights under the fourth and

fifth amendments.”24 As such, the defense requests that “[t]he evidence seized


20Docket 279 at 3. The government’s briefing explains that evidence indicating that child
pornography that had been downloaded to defendant’s computer but deleted prior to the May 1,
2017 search “led to Count 4 of the Fourth Superseding Indictment.” Docket 325 at 5.
21Docket 243 at 3–7. Counts 1 and 2 of the Third Superseding Indictment, filed April 25, 2019,
are not materially different from Counts 1 and 2 of the Fourth Superseding Indictment.
Compare Docket 138 (Third Superseding Indictment) with Docket 279.
22   Docket 314. The subsequent Judgment of Partial Discharge is at Docket 315.
23   Docket 317.
24   Docket 317 at 11.


Case No. 3:17-cr-00095-SLG, United States v. Schwier
Order re S-1 Motion to Suppress
Page 5 of 13
under the warrant . . . be suppressed as fruit of the poisonous tree.” 25                   The

defense analogizes Torrential Downpour to a confidential informant and notes that

“[w]hen the information contained in the [probable cause] affidavit comes from an

informant, the magistrate is to consider the ‘informant’s veracity, reliability and

basis of knowledge . . . .’”26 The defense maintains that “there is nothing in the

record before the magistrate judge who granted the search warrant application that

establishes the reliability of the software used,” and thus asserts “there is no basis

on which the court can conclude that there was probable cause to support the

issuance of the search warrant.”27

         The government contends that the defense’s motion fails to cite to the

appropriate law in support of its suppression argument.28 The government also

claims that even if the defense had done so, “the argument would be meritless

because the evidence would not be suppressed because the FBI relied in good

faith when executing [the search warrant].” 29              In United States v. Leon, the


25   Docket 317 at 12 (citing Wong Sun v. United States, 371 U.S. 471 (1963)).
26 Docket 317 at 9 (emphasis in defense briefing) (quoting United States v. Alvarez, 358 F.3d
1194, 1203 (9th Cir. 2004)); see also id. at 10–11 (“As with a human informant or a canine alert,
only software that is established before the magistrate to be reasonably reliable can support a
finding of probable cause.”).
27   Docket 317 at 11.
28   Docket 325 at 8–11.
29   Docket 325 at 11 (citing United States v. Leon, 468 U.S. 897 (1984)). The government also

Case No. 3:17-cr-00095-SLG, United States v. Schwier
Order re S-1 Motion to Suppress
Page 6 of 13
Supreme Court held that suppression of “evidence obtained in objectively

reasonable reliance on a subsequently invalidated search warrant” was not an

appropriate remedy under the Fourth Amendment. 30                       The Supreme Court

explained that “[i]n the ordinary case, an officer cannot be expected to question

the magistrate’s probable-cause determination or his judgment that the form of the

warrant is technically correct,” and concluded that “[p]enalizing the officer for the

magistrate’s error, rather than his own, cannot logically contribute to the deterrence

of Fourth Amendment violations.”31

          The Supreme Court carved out several exceptions to the rule announced in

Leon. In its reply, the defense argues that two of those exceptions apply to this

case.32 The first exception, which is governed by Franks v. Delaware,33 applies

when “the magistrate or judge in issuing a warrant was misled by information in an

affidavit that the affiant knew was false or would have known was false except for

his reckless disregard of the truth.”34 Determinations under Franks are proper



maintains that “the affidavit established ample probable cause.” Docket 325 at 12 n.15.
30   468 U.S. 897, 922 (1984).
31   Id. at 921.
32   Docket 329 at 2, 4.
33   438 U.S. 154 (1978).
34   Leon, 468 U.S. at 923 (citing Franks v. Delaware, 438 U.S. 154 (1978)).


Case No. 3:17-cr-00095-SLG, United States v. Schwier
Order re S-1 Motion to Suppress
Page 7 of 13
only where the defendant “makes . . . ‘a substantial preliminary showing that the

affidavit contain[ed] intentionally or recklessly false statements, and . . . [that] the

affidavit purged of its falsities would not be sufficient to support a finding of

probable cause.’”35

         The defense contends that Agent Allison misled the magistrate in this case

by

         fail[ing] to inform the magistrate of the name of the software used, let
         alone that the software was not commercially tested but a privately
         developed program made exclusively for law enforcement that never
         underwent alpha or beta testing like commercially available software,
         and that the software had never been independently tested by a non-
         interested third party to establish that the software worked as
         intended.36
The defense further maintains that Agent Allison “had a duty to inform the

magistrate of various claims that had already been made in other cases about the

unreliability of the Torrential Downpour software.”37 The defense cited four cases

to support this assertion; in each, the district court rejected an argument almost

identical to the defense’s in this case.38


35United States v. Bennett, 219 F.3d 1117, 1124 (9th Cir. 2000) (alterations in original) (quoting
United States v. Meling, 47 F.3d 1546, 1553 (9th Cir. 1995)).
36Docket 329 at 2. Deliberate or reckless omission can constitute false statements for the
purposes of a Franks inquiry. See United States v. Perkins, 850 F.3d 1109, 1119 (9th Cir.
2017); United States v. Hall, 113 F.3d 157, 159 (9th Cir. 1997).
37   Docket 329 at 3.
38   Docket 329 at 3 n.2 (citing United States v. Maurek, 131 F. Supp. 3d 1258 (W.D. Okla. 2015);

Case No. 3:17-cr-00095-SLG, United States v. Schwier
Order re S-1 Motion to Suppress
Page 8 of 13
         For example, in United States v. Maurek, the district court rejected the

defense’s argument that a search warrant affidavit was deficient because it omitted

the fact that Torrential Downpour “is only accessible to law enforcement and [that]

there was nothing that attested to the program’s technical or scientific reliability.”39

The district court reasoned:

         The material fact law enforcement was obligated to disclose was its
         use of investigative technology to track, identify, and download the
         files from Defendant’s computer. This fact was fully disclosed.
         More exacting details and disclosures simply were not required to
         establish probable cause.40
The district court relied on United States v. Chiaradio, 684 F.3d 265 (1st Cir. 2012),

where the First Circuit held that “the issuing magistrate[’s] . . . sensible

determination, based on a detailed affidavit [describing use of a program similar to

Torrential Downpour], that a search of the defendant’s residence was likely to turn

up illicit images” was “sufficient to find probable cause.”41

         For similar reasons, the Court finds that the Franks exception does not apply

in this case. Like the affiants in Chiaradio and Maurek, Agent Allison provided a


United States v. Waguespack 3:16-cr-00058-JWD-RLB (M.D. La. March 20, 2017), ECF No. 60;
United States v. Case, No. 2:13-cr-120-LA (E.D. Wis. March 17, 2014), ECF No. 43; and United
States v. Hoeffener, No. 4:16-cr-00374 (E.D. Mo. June 13, 2018), ECF No. 110.)
39   131 F. Supp. 3d at 1263.
40   Id. at 1266 (citing United States v. Biglow, 562 F.3d 1272, 1280 (10th Cir. 2009)).
41   Id. at 1265 (citing Chiaradio, 684 F.3d at 279).


Case No. 3:17-cr-00095-SLG, United States v. Schwier
Order re S-1 Motion to Suppress
Page 9 of 13
detailed affidavit that disclosed the use of an investigative software program to

download a file containing child pornography from the defendant’s computer. He

was not required to disclose any as yet unsuccessful challenges to the reliability

of Torrential Downpour,42 nor does the Court find that this omission constituted

reckless disregard for the truth.43 In short, the defense has not made the requisite

substantial preliminary showing that Agent Allison’s affidavit recklessly omitted key

information that, if provided, would have prevented the magistrate judge from

finding probable cause.44

         The second exception to Leon applies when “a warrant [is] based on an

affidavit ‘so lacking in indicia of probable cause as to render official belief in its

existence entirely unreasonable.’” 45           The defense argues that “[b]ecause the



42 The defense has not cited, nor has the Court identified, a case in which Torrential Downpour
was found to be unreliable. Cf. Hall, 113 F.3d at 158–61 (suppressing evidence produced by
search warrant where state trooper “withheld information bearing on [informant’s] credibility”
including “conviction for the offense of falsely reporting a crime” (emphasis added)).
43 Indeed, Agent Allison states in his affidavit that he “ha[s] not included each and every fact
known to me or the government” and “ha[s] only included those facts necessary to establish
probable cause” to search defendant’s premises. Docket 325-1 at 4, ¶ 6. Cf. Perkins, 850
F.3d at 1119 (concluding that affiant had “‘omitted facts required to prevent technically true
statements in the affidavit from being misleading”’ (quoting United States v. Ruiz, 758 F.3d
1144, 1149 (9th Cir. 2014))).
44 See Chiaradio, 684 F.3d 265, 279–80 (holding that omission of statements “about the
reliability of EP2P [investigative software similar to Torrential Downpour], including, but not
limited to, the absence of peer review . . . would not have diluted the affidavit’s showing of
probable cause”).
45   United States v. Leon, 468 U.S. 897, 923 (1984) (quoting Brown v. Illinois, 422 U.S. 590,

Case No. 3:17-cr-00095-SLG, United States v. Schwier
Order re S-1 Motion to Suppress
Page 10 of 13
affidavit contained absolutely no information establishing the reliability of Torrential

Downpour, no officer could have had an objectively reasonable belief that the

warrant was based on probable cause.”46 The defense relies on United States v.

Luong, where the Ninth Circuit held that a sparse affidavit that “relie[d] on an

unverified tip” had “no appreciable indicia of probable cause.” 47 The defense

compares Torrential Downpour to an anonymous tip or a dog sniff and contends

that “no officer could have an objectively reasonable belief that an affidavit lacking

any . . . showing [of reliability and/or veracity] establishes probable cause.”48

         In Luong, the Ninth Circuit explained that for this exception to apply, the

affidavit must lack even “a colorable argument for probable cause.” 49              The

relevant “inquiry [is] whether the affidavit is ‘sufficient to create disagreement

among thoughtful and competent judges as to the existence of probable cause.’”50

Agent Allison’s affidavit clearly demonstrates indicia of probable cause sufficient

to support the issuance of a search warrant of the defendant’s home. The Court



610–11 (1975) (Powell, J., concurring in part)).
46   Docket 329 at 4.
47   470 F.3d 898, 903 (9th Cir. 2006).
48   Docket 329.
49   470 F.3d at 903 (citing Leon, 468 U.S. at 923).
50   Id. (quoting Leon, 468 U.S. at 926).


Case No. 3:17-cr-00095-SLG, United States v. Schwier
Order re S-1 Motion to Suppress
Page 11 of 13
is not convinced that investigative software like Torrential Downpour is analogous

to an unverified tip; however, even if it were, the affidavit’s description of the use

of the software to investigate the defendant’s IP addresses does not suffer from

the same deficiencies as the unverified tip in Luong. A “tip must include a ‘range

of details,’ and it must predict future actions by the suspect that are subsequently

corroborated by the police.”51 Agent Allison’s affidavit supplied a range of details

produced by the Torrential Downpour investigative software. Most importantly,

the affidavit included the hash values of the files the software had identified as

present on the defendant’s computer.                And, according to the affidavit, these

details were corroborated by the FBI agent’s review of the files downloaded from

the defendant’s computer, one of which the agent determined to be child

pornography. The affidavit is, at the very least, sufficient to create disagreement

among reasonable jurists about the existence of probable cause. Accordingly,

the second Leon exception raised by the defense does not apply.

         The Court finds that the FBI reasonably relied upon the April 28, 2017 search

warrant and that suppression would therefore be an improper remedy even if that

warrant is assumed to be invalid.52 Accordingly, the Court does not reach the


51   Id. (quoting United States v. Morales, 252 F.3d 1070, 1075 (9th Cir. 2001)).
52 See Leon, 468 U.S. at 922 (“‘[S]earches pursuant to a warrant will rarely require any deep
inquiry into reasonableness,’ for ‘a warrant issued by a magistrate normally suffices to establish’

Case No. 3:17-cr-00095-SLG, United States v. Schwier
Order re S-1 Motion to Suppress
Page 12 of 13
remainder of the defense’s arguments in favor of suppression.53

                                        CONCLUSION

       In light of the foregoing, the defense’s Motion to Suppress at Docket 317 is

DENIED.



       DATED this 16th day of March, 2020, at Anchorage, Alaska.




                                      /s/ Sharon L. Gleason
                                      UNITED STATES DISTRICT JUDGE




that a law enforcement officer has ‘acted in good faith in conducting the search.’” (alteration in
original) (first quoting Illinois v. Gates, 462 U.S. 213, 267 (1983) (White, J., concurring in
judgment), then quoting United States v. Ross, 456 U.S. 798, 823 n.32 (1982))).
53 To the extent that the defense intimates that the government is required under Brady v.
United States, 397 U.S. 742 (1970), to produce Torrential Downpour as evidence material to the
defense’s Fourth Amendment claim, see Docket 317 at 8–11, that argument is moot in light of
the findings set out above.


Case No. 3:17-cr-00095-SLG, United States v. Schwier
Order re S-1 Motion to Suppress
Page 13 of 13
